DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas (U.S. Patent Application Publication Number 2003/0126475) and Rahardjo et al. (“Rahardjo”) (U.S. Patent Application Publication Number 2012/0324246).
Regarding Claim 1, Bodas discloses a system for controlling power settings, comprising: 
a plurality of components, each component configured to implement a power control algorithm (Figure 3, items 130-170); 
a controller coupled to each component and configured to control a power state of each component as a function of the power control algorithm (Figure 3, item 190 and Figure 4, item 425; i.e., the power consumption is adjusted [Figure 4, item 425] based on the power consumption policy [Figure 3, item 190]) for each component (Figure 3, item 180, paragraphs 0020-0021); and 
wherein the controller comprises a state machine having a plurality of states (Figure 4, items 405-430), wherein the power control algorithm of each component is controlled by the controller as a 
Bodas does not expressly disclose wherein each component is configured to implement a separate and stand-alone power control algorithm for that component.
In the same field of endeavor (e.g., power control techniques), Rahardjo teaches wherein each component (Figure 2; e.g., DC/DC-1 converter 303 and associated Memory-1 215a) is configured to implement a separate and stand-alone power control algorithm for that component (Figure 2, items 303 and 358, paragraphs 0021, 0025, and 0026; i.e., each digital power controller device 358 [e.g., of DC/DC-1 303] may implement separate and stand-alone series of tasks [the claimed “power control algorithm” - e.g., smart power features, performing power monitoring, implementing power control, and regulating voltage] for its associated component [e.g., Memory-1 215a]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Rahardjo’s teachings of power control techniques with the teachings of Bodas, for the purpose of being able to control the power of each component in the system with a higher level of granularity.

Regarding Claim 2, Bodas discloses wherein the state machine comprises a first state for starting power control of the system (Figure 5, item 505) and a second state for setting a first power control for the power control algorithm at a central processing unit (Figure 3, item 130, paragraph 0020; i.e., the frequency of the CPU 130 may be modified) and a second power control algorithm for the power control algorithm at a power supply unit to a lowest level as a function of the power control algorithm for each component (Figure 5, item 520), and wherein the first state migrates to the second state (paragraph 

Regarding Claim 3, Bodas discloses wherein the state machine comprises a third state for deactivating the second state using the first power control algorithm and the second power control algorithm, and a third power control algorithm for a voltage regulator (Figure 3, item 120) when a predetermined power level is reached (paragraph 0020; i.e., the frequency of the CPU 130 may be increased again [e.g., from 700 MHz to 1 GHz] if the current level of power consumption does not violate a high threshold [see Figure 5, items 510, 515, and 525]), and wherein the state machine migrates from the second state to the third state (paragraph 0026).

Regarding Claim 4, Bodas discloses wherein the state machine comprises a fourth state for waiting a predetermined period of time (paragraph 0025) before beginning to increase power, and wherein the state machine migrates from the third state to the fourth state (paragraph 0026).

Regarding Claim 5, Bodas discloses wherein the state machine comprises a fifth state for increasing power for a plurality of components in one or more steps as a function of the power control algorithm for each component, and wherein the state machine migrates from the fourth state to the fifth state (paragraph 0026).

Regarding Claim 6, Bodas discloses wherein the state machine comprises a sixth state for maintaining a power level for a plurality of components as a function of the power control algorithm for each component, and wherein the state machine migrates from the fifth state to the sixth state (paragraph 0026).
Regarding Claim 7, Bodas discloses a method for controlling power settings, comprising: 
configuring each of a plurality of components (Figure 2, items 130-170) to implement a first power control algorithm that is associated with a processor (Figure 2, item 130) and a second power control algorithm that is associated with a voltage regulator (Figure 2, item 120, paragraph 0015; i.e., the use of the predicted power budget from the voltage regulator 120 being equivalent to the claimed “second power control algorithm”);
configuring a controller (Figure 2, item 180) remotely coupled to each component to control a power state of each component using a statement machine at the controller having a plurality of states (Figure 4, items 405-430) that interfaces with the power control algorithm of each component and as a function of the power control algorithm (Figure 3, item 190 and Figure 4, item 425; i.e., the power consumption is adjusted [Figure 4, item 425] based on the power consumption policy [Figure 3, item 190]) for each component (Figure 3, item 180, paragraphs 0020-0021); and
controlling the power control algorithm of each component as a function of a state of a state machine (Figure 4, items 405-430, paragraphs 0022-0026; i.e., the power consumption controller 180 traverses the various states 405-430 [Figure 4] in order to enforce the power control algorithm for the various components 130-170).
Bodas does not expressly disclose wherein the first and second power control algorithms are stored at each component.
In the same field of endeavor, Rahardjo teaches wherein first and second power control algorithms are stored at each component (Figure 2; e.g., DC/DC-1 converter 303 and associated Memory-1 215a) (Figure 2, items 303 and 358, paragraph 0025; i.e., each digital power controller device 358 [e.g., of DC/DC-1 303] may store and execute various power management tasks [the claimed 
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 7.

Regarding Claim 8, Bodas discloses entering a first state for starting power control using the first power control algorithm and the second power control algorithm (Figure 5, item 505); and
migrating from the first state to a second state for setting the second power control algorithm to a lowest level while maintaining the first state using the first power control algorithm (paragraph 0025; i.e., the power consumption controller 180 may continue to reduce the power of the various components until a lowest operational level is reached if needed).

Regarding Claim 9, Bodas discloses migrating to a third state for deactivating the second state for the second power control algorithm while maintaining the first state using the first power control algorithm when a predetermined power level is reached (paragraph 0020; i.e., the frequency of the CPU 130 may be increased again [e.g., from 700 MHz to 1 GHz] if the current level of power consumption does not violate a high threshold [see Figure 5, items 510, 515, and 525]).

Regarding Claim 10, Bodas discloses migrating to a fourth state for waiting a predetermined period of time (paragraph 0025) before beginning to increase power from the third state for the second power control algorithm while maintaining the first state using the first power control algorithm (paragraph 0026).

Regarding Claim 11, Bodas discloses migrating to a fifth state for increasing power for a plurality of components in one or more steps as a function of the power control algorithm for the second power 
Regarding Claim 12, Bodas discloses migrating to a sixth state for maintaining a power level for a plurality of components as a function of the power control algorithm for the second power control algorithm while migrating from the first state to the second state using the first power control algorithm (paragraph 0026).

Regarding Claim 13, Bodas discloses a system for controlling power settings, comprising:
a plurality of components (Figure 3, items 130-170);
a controller remotely coupled to each component and configured to control a power state of each component using a state machine (Figure 4, items 405-430) at the controller as a function of the power control algorithm (Figure 3, item 190 and Figure 4, item 425; i.e., the power consumption is adjusted [Figure 4, item 425] based on the power consumption policy [Figure 3, item 190]) for each component (Figure 3, item 180, paragraphs 0020-0021).
Bodas does not expressly disclose each component configured to implement a separate and standalone power control algorithm for that component that is at the component; and
wherein the controller remotely interfaces with the power control algorithm of each component.
In the same field of endeavor, Rahardjo teaches wherein each component configured to implement a separate and standalone power control algorithm for that component that is at the component (Figure 2, items 303 and 358, paragraphs 0021, 0025, and 0026; i.e., each digital power controller device 358 [e.g., of DC/DC-1 303] may store and execute separate and stand-alone series of tasks [the claimed “power control algorithm” - e.g., smart power features, performing power 
wherein a controller (Figure 2, item 280) remotely interfaces with the power control algorithm of each component (paragraph 0026).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 13.

Regarding Claim 14, Bodas discloses wherein the state machine comprises a first state for starting power control of the system (Figure 5, item 505) and a second state for setting the power control algorithms for each of the components to a lowest level as a function of the power control algorithm for each component (Figure 5, item 520), and wherein the first state migrates to the second state (paragraph 0025; i.e., the power consumption controller 180 may continue to reduce the power of the various components until a lowest operational level is reached if needed).

Regarding Claim 15, Bodas discloses wherein the state machine comprises a third state for deactivating the second state when a predetermined power level is reached (paragraph 0020; i.e., the frequency of the CPU 130 may be increased again [e.g., from 700 MHz to 1 GHz] if the current level of power consumption does not violate a high threshold [see Figure 5, items 510, 515, and 525]), and wherein the state machine migrates from the second state to the third state (paragraph 0026).

Regarding Claim 16, Bodas discloses wherein the state machine comprises a fourth state for waiting a predetermined period of time (paragraph 0025) before beginning to increase power, and wherein the state machine migrates from the third state to the fourth state (paragraph 0026).

Regarding Claim 17, Bodas discloses wherein the state machine comprises a fifth state for increasing power for a plurality of components in one or more steps as a function of the power control algorithm for each component, and wherein the state machine migrates from the fourth state to the fifth state (paragraph 0026).

Regarding Claim 18, Bodas discloses wherein the state machine comprises a sixth state for maintaining a power level for a plurality of components as a function of the power control algorithm for each component, and wherein the state machine migrates from the fifth state to the sixth state (paragraph 0026).

Regarding Claim 19, Bodas discloses wherein the state machine is implemented on a remote access controller (Figure 3, item 180; i.e., the controller 180 is “remote” with respect to components 130-170).

Regarding Claim 20, Bodas discloses wherein the state machine is implemented on a remote access controller (Figure 3, item 180; i.e., the controller 180 is “remote” with respect to components 130-170) and a state for the power control algorithm at each of the plurality of components is independently updated at the remote access controller (paragraph 0020; i.e., each component 130-170 may have its power consumption modified independently of any other component).

Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive.

Regarding Claim 1, Applicant argues “separately regulating power does not require a separate and stand-alone power control algorithm for that component, and the power control algorithms for each of the components could be the same.” Response, page 7. The examiner disagrees. Although the examiner cannot necessarily agree that the power control algorithms for the various components can be the same, even if Rahardjo did teach such a feature, it would still read on the claimed limitation. This is because the argued claim does not require that the “separate and stand-alone” power control algorithms are different for each of the components. Accordingly, Applicant’s argument is not persuasive.
Regarding Claim 1, Applicant argues that “a power management task is not a power control algorithm.” Response, page 7. However, Rahardjo teaches that each of the digital power controller devices 358 may execute a plurality of power management tasks for each controlled component. See Rahardjo, paragraph 0025. Some examples of these power management tasks include smart power features, performing power monitoring, implementing power control, and regulating voltage. Id. These many power management tasks could be combined in order to implement a power control algorithm. A simple example contemplated by Rahardjo is dynamic frequency adjustment. Id. In such a simple power control algorithm, the load of a particular component would be monitored and subsequently the frequency of the component would be adjusted based on this monitoring. Accordingly, it can be seen 
Regarding Claim 1, Applicant argues “[n]othing in Rahardjo supports the contention that it control the power of any component”. Response, page 7. Applicant further argues “Rahardjo is entirely dependent of the power drawn by a component, and does not control the power delivered to a component.” Id. at page 8. The examiner disagrees. Rahardjo states that each digital power controller device 358 may implement “power control”. Rahardjo, paragraph 0025. Accordingly, Applicant’s argument is not persuasive.
Therefore, the claims stand as previously rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185